fm

FILED

DEC1 820n

C|erk, U.S. Distn'

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DEBORAH DIANE FLETCHER, ) C°""S ?Of the Disi:ri'r,i §fa@lc()r|iimbia

Plaintiff, §
v. § Civil Action No.  

U.S. POST OFFlCE (MANAGER), §

Defendant. §
MEMORANDUM OPINION

The plaintiff has filed an application to proceed in forma pauperis and a pro se
complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff recently "purchase[d] a money order in the amount of $118.52 to pay a Verizon
bill," and the money order allegedly "was cash[ed] by an unknown person." Compl. at 2 (page
number designated by the Court). Because of this incident and others which had occurred
previously in Florida, "Plaintiff have [sic] strong reasons to believe that mail fraud had been
going on for continues [sic] of years.” ld. She demands damages of $l .5 million, "for prejudice
plus the price of said money order, if the post mailman had any conection [sic] with the stolen
money order." ]a'.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner_. 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). Plaintiff’ s complaint fails to
meet this minimal pleading standard, and, accordingly, it will be dismissed without prejudice.

An Order accompanies this Memorandum Opinion.

DATE;  ~”"‘

United`$fa`fes District Judge
j ;,[ t 7/( t z___